Case: 14-10441   Date Filed: 09/03/2015   Page: 1 of 9


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10441
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00198-SCB-TGW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

ANDREW BLANE FIELDS,

                                                         Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 3, 2015)

Before MARCUS, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-10441        Date Filed: 09/03/2015       Page: 2 of 9


       Andrew Blane Fields appeals his convictions for commercial sex trafficking

through force, fraud, or coercion, in violation of 18 U.S.C. § 1591(a)(1), and his

405-month sentence for five counts of commercial sex trafficking through force,

fraud, or coercion, in violation of § 1591(a)(1), and three counts of distribution,

possession with intent to distribute, and conspiracy to possess with intent to

distribute narcotics, in violation of 21 U.S.C. § 841(a)(1). Fields raises nine issues

on appeal, which we address in turn. As the parties are familiar with the facts of

this case, we will not recount them in detail. We include only those facts necessary

to the discussion of each issue. Upon review, 1 we affirm.

                                      II. DISCUSSION

A. Motion for Judgment of Acquittal

       The district court did not err in denying Fields’s Federal Rule of Criminal

Procedure Rule 29 motion for judgment of acquittal on the § 1591 charges because

a reasonable jury could have found he recruited the victims to engage in


       1
          We review de novo the district court’s denial of a motion for judgment of acquittal,
viewing the evidence in the light most favorable to the government and drawing all reasonable
inferences in favor of the jury’s verdict. United States v. Vernon, 723 F.3d 1234, 1266 (11th Cir.
2013). We review a district court’s denial of a motion for mistrial for an abuse of discretion.
United States v. McGarity, 669 F.3d 1218, 1232 (11th Cir. 2012). We review jury instructions
challenged in the district court de novo in order “to determine whether the instructions misstated
the law or misled the jury to the prejudice of the objecting party.” United States v. House, 684
F.3d 1173, 1196 (11th Cir. 2012) (quotation omitted). We review the denial of a motion for
substitution of counsel for abuse of discretion. United States v. Calderon, 127 F.3d 1314, 1343
(11th Cir. 1997). We review the district court’s application of the Sentencing Guidelines de
novo and its factual findings for clear error. United States v. Victor, 719 F.3d 1288, 1290 (11th
Cir. 2013). We review the reasonableness of a sentence under a deferential abuse of discretion
standard. Gall v. United States, 552 U.S. 38, 41 (2007).
                                                2
               Case: 14-10441     Date Filed: 09/03/2015   Page: 3 of 9


commercial sex acts by means of force, threats of force, fraud, or coercion. Based

on the victims’ testimony, Fields recruited and enticed women to engage in

prostitution by (1) proposing to advertise their prostitution services online, (2)

driving them to their prostitution locations, and (3) offering them drugs, money,

and a place to live if they prostituted for him. After recruiting them to engage in

commercial sex acts, Fields substantially increased their drug addictions. Fields

then coerced the victims to engage in commercial sex acts by withholding pills

from them and thereby causing them to experience withdrawal sickness if they did

not engage in prostitution. The withdrawal sickness was so severe that it caused

the victims to want to die. Fields isolated the victims to preclude them from

obtaining drugs elsewhere and to render them dependent on him and subservient to

his demands.

B. Motion for Mistrial

      The district court did not abuse its discretion in denying Fields’s motion for

a mistrial based on a witness’s testimony regarding Fields’s prior jail time. The

witness’s comment about Fields’s prior imprisonment was brief and unelicited, and

added nothing to the Government’s case. See United States v. Emmanuel, 565 F.3d
1324, 1334 (11th Cir. 2009) (holding “where the comment is brief, unelicited, and

unresponsive, adding nothing to the government’s case, the denial of a mistrial is

proper”). The witness made only a passing reference to Fields’s prior jail time,


                                           3
               Case: 14-10441     Date Filed: 09/03/2015    Page: 4 of 9


and the district court gave a curative instruction to the jury. See United States v.

Beasley, 2 F.3d 1551, 1559 (11th Cir. 1993) (holding witness mentioning prison

did not constitute reversible error because comments were “made in passing” and

“followed quickly by the district court’s curative instruction”).

C. Jury Instructions

      The district court did not err in denying Fields’s request for the § 1591

pattern jury instruction and instead adding: (1) that the jury may consider the

victims’ potential special vulnerabilities, (2) a definition of force, and (3) a

definition of fraud. The district court did not misstate the law or mislead the jury

to Fields’s prejudice. See United States v. House, 684 F.3d 1173, 1196 (11th Cir.

2012) (reviewing jury instructions to determine “whether the instructions misstated

the law or misled the jury” (quotation omitted)). The district court’s definitions of

“coercion” and “serious harm” were direct quotations from the relevant statute.

See 18 U.S.C. § 1591(e)(2), (4). The district court’s explanation regarding victims

with special vulnerabilities was a direct application of the statutory definition of

“serious harm” to the facts of this case. See id. § 1591(e)(4). Additionally, the

district court’s definitions of “force” and “fraud” followed logically from the plain

language of the statute. See id. § 1591(a); United States v. Segarra, 582 F.3d 1269,

1271 (11th Cir. 2009) (stating courts interpret “a statute in a manner consistent

with the plain language of the statute”).


                                            4
                 Case: 14-10441        Date Filed: 09/03/2015        Page: 5 of 9


D. Motion for Substitution of Counsel

       The district court did not abuse its discretion in denying Field’s motion for

substitution of counsel. 2 Although an indigent criminal defendant has a right to be

represented by counsel, he does not have a right to be represented by a particular

lawyer, or to demand a different appointed lawyer except for good cause. Thomas

v. Wainwright, 767 F.2d 738, 742 (11th Cir. 1985). “Good cause in this context

means a fundamental problem, such as a conflict of interest, a complete breakdown

in communication or an irreconcilable conflict which leads to an apparently unjust

verdict.” United States v. Garey, 540 F.3d 1253, 1263 (11th Cir. 2008) (en banc)

(quotation omitted). Fields did not show there was a fundamental problem that

warranted replacement of counsel. See id. The only problems Fields identified at

trial were general assertions about his counsel’s unwillingness to ask certain

questions of witnesses and his counsel’s attitude towards him. These do not rise to

the level of “a conflict of interest, a complete breakdown in communication or an

irreconcilable conflict which leads to an apparently unjust verdict.” Id. (quotation

omitted).



       2
          In his initial brief, without citation to legal authority or evidence in the record, Fields
passingly suggests the district court denied his right to effective assistance of counsel. Fields has
abandoned this argument because “a party seeking to raise a claim or issue on appeal must
plainly and prominently so indicate.” See United States v. Jernigan, 341 F.3d 1273, 1283 n.8
(11th Cir. 2003). Even had Fields not abandoned this issue, the record is not sufficiently
developed for us to review whether Fields’s trial counsel was ineffective. See Massaro v. United
States, 538 U.S. 500, 504–05 (2003).
                                                  5
              Case: 14-10441     Date Filed: 09/03/2015    Page: 6 of 9


E. Base Offense Level

      The district court did not err in setting Fields’s base offense level for his sex

trafficking convictions at 34 based on U.S.S.G. § 2G1.1(a) because it was not

clearly erroneous to conclude Fields was convicted under 18 U.S.C. § 1591(b)(1).

See § 2G1.1(a) (providing for a base offense level of 34 if the offense of conviction

is § 1591(b)(1)). Fields’s base offense level was 34 because, as discussed above,

the trial evidence showed he violated § 1591(a) by means of coercion.

F. Vulnerable Victim Enhancement

      The district court did not err in applying a vulnerable victim enhancement

under U.S.S.G. § 2D1.1(b)(14)(B). The victims’ drug addictions rendered them

particularly susceptible to Field’s selling and dispensing of controlled substances.

As such, the district court did not clearly err in finding they were vulnerable

victims.

G. Role Enhancement

      The district court did not clearly err in finding the Government presented

sufficient reliable evidence to support a role enhancement under U.S.S.G.

§ 3B1.1(c) for Fields’s drug offenses. Paul Fry testified that Fields paid for Fry’s

prescriptions, took him to doctors to obtain the prescriptions, and took for himself

a substantial portion of the prescribed pills. When Fry could not find a pharmacy

that had the prescribed medications, Fry would leave the prescriptions at Fields’s


                                          6
               Case: 14-10441      Date Filed: 09/03/2015    Page: 7 of 9


house as a form of collateral until Fields would drive him to a pharmacy to fill

them. It was not clearly erroneous to conclude Fields had sufficient authority and

control to qualify for the aggravated role enhancement. See United States v.

Suarez, 313 F.3d 1287, 1294 (11th Cir. 2002) (applying role enhancement where

defendant “had decision-making authority and exercised control”).

H. Dangerous Weapon Enhancement

      The district court did not clearly err in applying a dangerous weapon

enhancement under U.S.S.G. § 2D1.1(b)(1). It was not clearly erroneous to

conclude that the gun discovered in Fields’s bedroom was a dangerous weapon.

The gun was a six-shot revolver made by Colt, and was next to bags of lead

projectiles and percussion caps. Even assuming the gun was not capable of

inflicting death or serious bodily injury, the district court did not clearly err in

concluding the gun resembled an instrument with such capability. See U.S.S.G.

§ 1B1.1, comment. (n.1(D)(i)-(ii)) (2013) (including, as a dangerous weapon, “an

object that is not an instrument capable of inflicting death or serious bodily injury

but [] closely resembles such an instrument”).

      Fields concedes the weapon was discovered in his bedroom, where he stored

many of the drugs for which he was convicted. The burden thus shifted to Fields

to show that a connection between the weapon and the offense was clearly

improbable. See United States v. Stallings, 463 F.3d 1218, 1220 (11th Cir. 2006).


                                            7
               Case: 14-10441     Date Filed: 09/03/2015   Page: 8 of 9


Fields failed to demonstrate a connection was clearly improbable, especially in

light of the fact that the gun was discovered in his bedroom next to bags of lead

projectiles and percussion caps, and a victim had previously broken into his

bedroom to obtain pills.

I. Reasonableness of Sentence

      The district court did not abuse its discretion by allegedly failing to consider

all the 18 U.S.C. § 3553(a) factors. The district court expressly stated it

considered: (1) the evidence in the case; (2) everything said at the sentencing

hearing; (3) the § 3553 factors; (4) the advisory guidelines; (5) what sentence was

sufficient but not greater than necessary; (6) what sentence was necessary to

provide proper punishment; and (7) what sentence was necessary to protect the

public. In focusing on the nature and circumstances of the offense, the district

court noted that Fields preyed on the victims’ vulnerabilities and committed an

outrageous crime. The district court also noted Fields’s lack of remorse. This was

procedurally sufficient. See United States v. Dougherty, 754 F.3d 1353, 1359

(11th Cir. 2014), cert. denied, 135 S. Ct. 1186 (2015) (“Nothing requires the

district court to discuss each of the § 3553(a) factors, and an acknowledgment that

it has considered each will suffice.”).

      The district court did not abuse its discretion in imposing a 405-month

sentence of imprisonment. Fields’s sentence was within the advisory guideline


                                          8
              Case: 14-10441     Date Filed: 09/03/2015    Page: 9 of 9


range, and we ordinarily expect such a sentence to be reasonable. See United

States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008). Fields’s sentence does not

represent a clear error of judgment in weighing the § 3553(a) factors, see United

States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010), in light of Fields’s multiple

and repeated exploitations of the victims’ vulnerabilities in furthering his

prostitution business. We accordingly affirm Fields’s 405-month sentence as

procedurally and substantively reasonable.

                                III. CONCLUSION

      For the foregoing reasons, we affirm.

      AFFIRMED.




                                          9